                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

WILLIE C. WALKER,                                §
  #2081561,                                      §
               PETITIONER,                       §
                                                 §
V.                                               § CIVIL CASE NO. 3:18-CV-3033-M-BK
                                                 §
LORIE DAVIS, DIRECTOR,                           §
TEXAS DEPARTMENT OF CRIMINAL                     §
JUSTICE, CORRECTIONAL                            §
INSTITUTIONS DIVISION DIV.,                      §
      RESPONDENT.                                §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,

and Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate.

       IT IS THEREFORE ORDERED that the petition for writ of habeas corpus under 28

U.S.C. § 2254 is DISMISSED WITH PREJUDICE as barred by the one-year statute of

limitations. 28 U.S.C. § 2244(d)(1).

       Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing Sections 2254 and 2255 Proceedings in the United

States District Court, and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability.

The Court adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions

and Recommendation filed in this case in support of its finding that the petitioner has failed to
show (1) that reasonable jurists would find this Court’s “assessment of the constitutional claims

debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition

states a valid claim of the denial of a constitutional right” and “debatable whether [this Court]

was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1

         If petitioner files a notice of appeal,

         (X) petitioner may proceed in forma pauperis on appeal.

         ( ) petitioner must pay the $505.00 appellate filing fee or submit a motion to proceed in
         forma pauperis.

         SO ORDERED this 6th day of June, 2019.




1   Rule 11 of the Rules Governing §§ 2254 and 2255 Proceedings reads as follows:

         (a) Certificate of Appealability. The district court must issue or deny a certificate of
         appealability when it enters a final order adverse to the applicant. Before entering the
         final order, the court may direct the parties to submit arguments on whether a certificate
         should issue. If the court issues a certificate, the court must state the specific issue or
         issues that satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a
         certificate, the parties may not appeal the denial but may seek a certificate from the court
         of appeals under Federal Rule of Appellate Procedure 22. A motion to reconsider a denial
         does not extend the time to appeal.

         (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal
         an order entered under these rules. A timely notice of appeal must be filed even if the
         district court issues a certificate of appealability.
